Citation Nr: 0731702	
Decision Date: 10/05/07    Archive Date: 10/16/07	

DOCKET NO. 96-46 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for asbestosis. 

2. Entitlement to special monthly pension. 

(The issue of entitlement to a waiver of recovery of an 
overpayment of nonservice-connected pension benefits 
calculated in the amount of $3,065 will be addressed in a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1954 to July 
1956.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal. 

In January 1999 the Board returned the case to the RO to 
afford the veteran a BVA hearing and the veteran was afforded 
an opportunity to present testimony at a video conference 
hearing in April 2004. The Board subsequently determined that 
additional development was necessary prior to final appellate 
review and returned the case for additional development in 
July 2004. Following accomplishment of the requested 
development, the case was returned to the Board for further 
appellate review.


FINDINGS OF FACT

1. The veteran is not currently shown to have asbestosis or 
any other respiratory disability associated with any asbestos 
he was exposed to during service.

2. The veteran has been evaluated as permanently and totally 
disabled for pension purposes, but does not have a single 
permanent disability rated 100 percent disabling.

3. The veteran is not shown to be blind, bedridden, a patient 
in a nursing home, confined to his immediate premises due to 
his disabilities, or unable to avoid the hazards of his daily 
environment. 

4. The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance. 


CONCLUSIONS OF LAW

1. Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006). 

2. The requirements for special monthly pension on account of 
being housebound or being in the need of the aid and 
attendance of another person have not been met. 38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in June and September 2005. While this notice 
does not provide any information concerning the evaluation or 
the effective date that could be assigned should the benefit 
sough be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal. 

Service Connection Claim

The veteran essentially contends that he has asbestosis that 
is related to service. The veteran maintains that during 
service he was assigned to help work on a new building and 
that this included installing asbestos installation. 
Therefore, he believes he is entitled to service connection. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Generally, to 
prove service connection, the record must contain: (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury. 
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

In order to warrant service connection in this case the 
evidence must demonstrate not only that the veteran was in 
fact exposed to asbestos during service, but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder. However, assuming, as the Board will for 
purposes of this decision, that the veteran was exposed to 
asbestos during service as he has contended, there is a lack 
of any medical evidence demonstrating that the veteran 
currently has asbestosis or any other disease associated with 
asbestos exposure.

One of the purposes of the Board's returning the case for 
additional development in July 2004 was to afford the veteran 
a VA examination to determine whether the veteran had 
asbestosis, and if so, whether it is related to service. At 
that time the Board noted that a June 1993 VA examination 
report noted a diagnosis of possible asbestosis without an 
opinion as to etiology. The veteran was afforded an 
examination in October 2006 and that examination report 
reflected a review of all medical records contained in the 
veteran's claims file. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).
Following the examination and review the examiner indicated 
that the veteran did not have asbestosis. It was indicated 
that the veteran's breathing problems were a combination of 
obesity, chronic obstructive pulmonary disease, and 
obstructive sleep apnea. As rationale for the opinion the 
examiner stated that a chest X-ray, examination, and 
pulmonary function testing do not support a diagnosis of 
asbestosis. 

The preponderance of the competent medical evidence is 
against the veteran's claim for service connection for 
asbestosis. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's has asbestosis that had its 
origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). 
In the absence of a present disability that is related to 
service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of asbestosis and 
evidence of a nexus between asbestosis and service by way of 
letters from the RO to him, but he has failed to do so. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of asbestosis and of a 
relationship between the current disability and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that he has asbestosis that is related to 
service, as a lay person, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the diagnosis or the etiology of a medical disorder. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Accordingly, the Board concludes that service connection for 
asbestosis is not established.

Special Monthly Pension

The veteran essentially contends that the nature and severity 
of his disabilities render him essentially housebound and in 
need of the aid and attendance of another person.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b). The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a). 38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination. 

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed. The fact that a claimant has voluntarily taken 
to bed or that a physician has prescribed bedrest for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. It is not required that all of the 
disabling conditions enumerated be found to exist before a 
favorable ruling may be made. The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole. It is 
only necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, not 
that there be a constant need. Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely on an opinion that the 
claimant's condition is such that it would require him to be 
in bed. They must be based on the actual requirements of 
personal assistance from others. 38 C.F.R. § 3.352(a). 

Pertinent regulations provide that the rate of pension 
payable to a veteran who is entitled to pension under 
38 U.S.C.A. § 1521 and who was not in need of regular aid and 
attendance shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the schedule for rating 
disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) the veteran: (1) Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities. This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 C.F.R. 
§ 3.351(d).

The evidence for consideration in connection with the 
veteran's claim consists of the veteran's statements and 
contentions made in connection with this appeal, as well as 
private and VA medical records. However, while the private 
and VA medical records deal primarily with ongoing treatment 
for the veteran's various disabilities and contain limited, 
pertinent clinical findings with respect to the criteria for 
special monthly pension, the veteran was afforded a VA 
examination in October 2006 specifically to address the 
criteria for special monthly pension. Charles, supra.

The October 2006 VA examination included a review of all 
medical records associated with the claims file. Under the 
medical history it was noted that the veteran was not 
permanently bedridden or currently hospitalized. The examiner 
indicated that the veteran could travel beyond his current 
domicile and that he arrived alone to the examination. The 
description of the veteran's typical daily activities 
included living with his wife and going shopping and to the 
movies with his son. With respect to the ability of the 
veteran to protect himself from the daily hazards or dangers 
incident to his daily environment it was noted that the 
veteran never experienced dizziness and had no memory loss. 
Imbalance affected his ability to ambulate occasionally, less 
than a weekly basis, and there were no other body parts or 
system impairments that affected the ability of the veteran 
to protect himself from his daily environment. 

The veteran was noted to be able to walk without the 
assistance of another person but only within the home and 
that he needed no aid for ambulation. His ability to leave 
his home was unrestricted. Visual acuity was described as 
5/200 or better in both eyes. The cervical and thoracolumbar 
spine were described as having no limitation of motion or 
deformity. Function of both the upper and lower extremities 
was described as normal. The diagnoses following the 
examination were morbid obesity, obstructive sleep apnea, and 
chronic obstructive pulmonary disease. 

In a December 2006 addendum to the October 2006 VA 
examination, the examiner noted that the veteran's 
disabilities consisted of chronic obstructive pulmonary 
disease, sleep apnea, severe morbid obesity, Type II diabetes 
mellitus, peptic ulcer disease, hypothyroidism, gout, 
degenerative disc disease of the neck and moderate chronic 
kidney failure. The examiner explained that all of these 
conditions did not limit the veteran in such a way that he 
requires aid and attendance. The examiner explained that the 
veteran could leave his home unassisted to shop, attend 
movies and travel to medical visits, as well as take care of 
himself in the home. The examiner also explained that the 
veteran could walk without the assistance of another person 
and that the statement "only within the home" in the previous 
examination report was a mistake. The examiner again noted 
that the veteran could leave his home unassisted to go 
shopping, to go to movies and to medical visits as he did on 
the day of the examination. 

The veteran is not entitled to special monthly pension on 
account of being housebound or on account of needing the aid 
and attendance of another person. As for housebound benefits, 
the Board notes that while the veteran is rated permanently 
and totally disabled for pension purposes, the record does 
not reflect that the veteran has a single permanent 
disability evaluated as 100 percent disabling or that he has 
an additional disability or disabilities independently 
ratable at 60 percent or more. The record also does not 
demonstrate that the veteran is permanently housebound by 
reason of his disabilities. The most recent VA examination 
performed in 2006 clearly indicated that the veteran was 
unrestricted in his ability to leave his dwelling. Therefore, 
the veteran is not entitled to housebound benefits.

As for the veteran's entitlement to aid and attendance 
benefits, the record does not reflect that the veteran is 
blind, or nearly so blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less. The Board would 
observe that the veteran does not contend that he is blind or 
so nearly blind as to be entitled to aid and attendance 
benefits, and the recent VA examination did not demonstrate 
that the veteran met this criteria. In addition, as indicated 
above, the veteran is not a patient in a nursing home because 
of mental or physical incapacity since the record reflects 
that the veteran lives at home. The VA examination also 
indicated that the veteran was independent in his daily 
living needs and had no restriction of his upper extremities 
such that he would be unable to perform activities of daily 
living, such as the ability to dress or undress himself, keep 
himself ordinarily clean and presentable, feed himself or 
attend to the needs of nature. As such, the record does not 
demonstrate that the veteran is helpless, or so nearly 
helpless as to require the regular aid and attendance of 
another person. Accordingly, the Board must conclude that the 
veteran is not entitled to special monthly pension on account 
of the need of aid and attendance of another person.





ORDER

Service connection for asbestosis is denied.

Special monthly pension on account of being housebound or on 
account of the need of aid and attendance of another person 
is denied.



	            ____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


